DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons of Allowance
1.		The following is an examiner's statement of reasons for allowance: claims 1-5, 8-13, and 16 are allowable over the prior art of record for the reasons as stated in the Applicant’s after Final Amendment/Argument (Remarks) with Terminal Disclaimer (approved on July 11, 2022) filed on July 11, 2022. 
Furthermore, none of the prior art of record teaches or fairly suggests that for determining an appropriate transmit power of a cell based on a desired coverage distance, comprising initializing, at a cell, a cell reference signal transmit power at a high power level, broadcasting a cell signal power measure to require a high signal power level for user devices attempting to connect to the cell, progressively lowering the cell signal power measure at the cell, broadcasting the lowered cell signal power measure, deriving a plurality of user equipment (UE) attach request distances based on a plurality of propagation delay statistics derived from UE attach requests received at the cell, comparing the plurality of UE attach request distances against a maximum distance to obtain a number of UE attach requests received from UEs physically located beyond the maximum distance, and setting the cell reference signal transmit power based on the number of UE attach requests received from beyond the maximum distance, thereby iteratively determining an appropriate cell reference signal transmit power based on the maximum distance and on UE attach requests received at the cell, and together with combination of other claimed elements as set forth in the independent claims 1 and 9. 
Therefore, the claims 1-5, 8-13, and 16 are allowable over the prior art of records.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
July 29, 2022
John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649